Citation Nr: 1143490	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease, bilateral knees.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint disease, bilateral knees.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980, and from January 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the RO determined in February 2006 that new and material evidence was presented to reopen each claim addressed herein, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The issue of entitlement to service connection for degenerative joint disease, bilateral knees, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2005 decision, the RO denied service connection for degenerative joint disease, bilateral knees, and hypertension.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's November 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate each claim for service connection, and therefore raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The RO's November 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2005 rating decision; thus, the claim for service connection for degenerative joint disease, bilateral knees, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the RO's November 2005 rating decision; thus, the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

4.  Hypertension was aggravated during the Veteran's second period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claims, as well as the claim for service connection for hypertension, are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. New and Material Evidence

In a November 2005 decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative joint disease, bilateral knees, and hypertension.  The Veteran's claims were denied because each disorder was found to have preexisted his period of active service, with no evidence of aggravation for either disorder.  The Veteran did not appeal that decision.  Therefore, the RO's November 2005 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

Since the prior final decision, evidence has been added to the claims file.  As to the issue of service connection for hypertension, the new evidence consists of a statement authored by the Veteran's private provider, in which she stated that, beginning in 2004, the Veteran's blood pressure has become harder to control.  As a result, she noted that she was required to treat the Veteran with two medications, at the same time, in order to control his blood pressure.  See Opinion, May 17, 2006.

Regarding the Veteran's bilateral knee claim, private reports now of record document treatment for the bilateral knees beginning in February 1999.  A private treatment report, authored in January 2006, noted that the Veteran wore a 40-pound vest in Iraq while walking, climbing and carrying, as well as the Veteran's report that these activities aggravated the condition considerably.  That report also noted that, if other treatment failed, the Veteran may require a "total knee."  

As this evidence was not previously associated with the record, the evidence is new.  Further, this evidence is also material, as there is now evidence of record to support a claim for entitlement to service connection, based on aggravation, for each disorder.  Therefore, the new evidence cures the prior evidentiary defect for each claimed disorder.  New and material evidence has thus been received since the RO's November 2005 decision; each claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

III.  Service Connection

As noted in the preceding section, to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans. 3 8 U.S.C.A. § 1137.

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405  (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

In this case, the Veteran served on active duty, most recently, from January 2004 to February 2005.  He has claimed that his current diagnosis of hypertension preexisted his most recent period of active duty, and was aggravated beyond normal progression during that time.  

Evidence of record prior to the Veteran's period of active service establishes that he was diagnosed with hypertension by his private provider.  See Private report, June 23, 2003.  Service treatment reports prior to his last period of active service demonstrate blood pressure readings ranging from 144/82 in May 1997 to 100/74 in August 2000 (and presumably controlled with medication at that time).  

Prior to the Veteran's last period of active duty, he was not afforded an entrance examination.  As such, hypertension was not recorded in examination reports immediately prior to service.  However, the Veteran's private provider noted a diagnosis of hypertension in a report dated June 23, 2003.  On separation in January 2005, the Veteran reported a four-year history of hypertension.  The Veteran has maintained throughout his appeal that hypertension preexisted his period of active service.  As such, clear and mistakable evidence exists to show that hypertension preexisted his period of active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The remaining analysis will then turn to the issue of inservice aggravation of the preexisting disorder  See Kinnaman.

Following deployment, systolic readings ranged from 136-195.  Diastolic readings ranged from 80-104.  On separation in January 2005, the examiner noted that the Veteran had a four-year history of hypertension, usually controlled.  It was further noted that the Veteran did not have his blood pressure medication on the flight from Iraq.  At the time of the examination, his blood pressure was 167/104.

Following his period of active duty, systolic readings range from 120-164, and diastolic readings range from 64-88.  A VA outpatient report from April 2005 noted that the Veteran's hypertension was 144/88, and only marginally controlled.

The Veteran was afforded a VA examination to address the etiology of his hypertension in October 2005.  The examiner noted that hypertension was present prior to activation, and that the Veteran had some change in his medication while he was deployed.  It was further noted that the Veteran's blood pressure was more elevated than one would like.  With reinstatement of his medication, per the examiner, the Veteran's blood pressure has been well-controlled with no further problems.  At the time of the examination, his blood pressure readings were 120/70, 125/75, and 124/64.  The examiner diagnosed the Veteran with hypertension, though she stated that this diagnosis was present prior to activation and had not been impacted by his activation.  The examiner did not provide a rationale to support her opinion, nor did she compare blood pressure readings pre- and post-deployment.  Further, she did not comment further with regard to the Veteran's change in blood pressure medication, or the factors which precipitated that change.  See VA examination report, October 2005.

A statement from the Veteran's private provider, dated May 17, 2006, noted that the Veteran had been under her care for a number of years.  Beginning in 2004, his blood pressure became harder to control.  As a result, the Veteran was required to use two medications at the same time to control his blood pressure.  See Statement, May 2006.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

As noted above, while the October 2005 VA examiner rendered a negative opinion this case, she did not provide a rationale to support her opinion, she did not compare blood pressure readings pre- and post-deployment, and she did not comment further with regard to the Veteran's change in blood pressure medication, or the factors which precipitated that change.  Instead, she merely noted that a change in medication took place, and that his readings were more stable following that change.  As such, she has not provided a detailed rationale based on a complete review of the record, and therefore the opinion is afforded little probative weight.  

As to the private opinion of record, the examiner correctly observed that blood pressure readings, once deployed, were considerably higher than those few readings of record prior to activation.  The provider noted that she had treated the Veteran for hypertension for several years, and that the Veteran's blood pressure became harder to control in 2004, when he was deployed.  She noted that the Veteran now required the use of two medications, simultaneously, to control his hypertension.  While a complete review of the record was not noted, this in and of itself does not compromise the value of the opinion, as evidence currently of record bolsters the provider's opinion.  See Nieves-Rodriguez.
  
As to statements in support of the Veteran's claim within the record, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an increase in blood pressure readings.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while he has not been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), the Board has taken note of his contentions with regard to his symptomatology during his period of service and thereafter.

As discussed above, clear and unmistakable evidence exists to show that hypertension existed prior to service.  However, clear and unmistakable evidence does not exist to demonstrate that the Veteran's disorder was not aggravated therein.  The burden of proof is upon VA to rebut the presumption.  Here, the Board finds that the evidence of record is, at the least, in relative equipoise.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The VA examiner stated that the Veteran's deployment did not impact his preexisting diagnosis.  His private provider, on the other hand, specifically noted an increase in blood pressure upon activation into active service, and the necessity of increased medication in order to control his blood pressure.

Therefore, the presumption of aggravation applies in this case because a preexisting disability increased in severity during service.  See Beverly.  Because this increase has required regular maintenance to control, evidence of record does not demonstrate a temporary or intermittent flare-up of the Veteran's preexisting hypertension.  See Jensen.  That increase having been shown, the presumption of aggravation is not rebutted by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease, as the evidence contained herein is in relative equipoise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for degenerative joint disease, bilateral knees, is granted; the appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for hypertension is granted.

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's reopened claim, pursuant to the duty to assist, the issue of entitlement to service connection for degenerative joint disease of the bilateral knees must be remanded for further development.

As noted, the Veteran served on active duty, most recently, from January 2004 to February 2005.  He has claimed that his current diagnosis of degenerative joint disease of the bilateral knees preexisted his this period of active duty, and was aggravated beyond normal progression at that time.  

The evidence reflects that, prior to the Veteran's last period of active service, he underwent arthroscopic surgery of the bilateral knees in 1998.  A statement from the Veteran's provider dated April 13, 2000, requested that the Veteran be placed on permanent profile due to his bilateral knee disorder.  A service treatment report from January 2000 noted DJD, both knees.  The report stated that the Veteran needed a Medical Evaluation Board review.  In June 2003, X-rays revealed end stage osteoarthritis, with more change on the right.  Bilateral patellofemoral disease was also noted.  See Private report, June 23, 2003.  His private provider noted that the procedure was ineffective, and the Veteran was diagnosed with osteoarthritis of the knees, primarily in the medical compartment, right more than left, at that time.  The Veteran's provider further stated that surgical intervention would not necessitate any prosthetic approach, due to the Veteran's age.  

Turning to his most recent period of active service, the Veteran reported with bilateral knee pain on December 22, 2004.  He stated that his knee pain had increased due to the added weight of battle load and walking over rough terrain.  In a report dated June 26, 2005, an examiner noted that knee pain was incurred in the line of duty.  The December 2004 report diagnosed the Veteran with chronic bilateral knee pain, and prescribed a pain reliever as needed. The Veteran stated that he experienced knee pain since 1984, bilaterally, and that he previously underwent arthroscopic surgery.  He noted that he reported for knee pain in June 2004 as well, but nothing was done to treat his symptoms at that time.  He did not achieve any comfort with prescribed pain relievers.  He again stated that the pain was worse when walking too much and wearing body armor.  On examination, there was crepitus, without erythema, numbness, or tingling.  Ligaments were normal, as was Drawer's test and McMurray's test.  

In January 2005, a report noted that the Veteran experienced pain in his knees, mainly when walking on uneven surfaces and when climbing stairs.  On separation from active duty in January 2005, the Veteran reported that he suffered from swollen, stiff, or painful joints during service and at that time, but not before.  On examination, it was noted that the Veteran was on profile for chronic pain of the lower extremities.  The examiner noted the diagnosis of degenerative joint disease.  See Separation examination and Report of Medical History, January 25, 2005.

Post-service, in a June 2005 statement, the Veteran reported that going up and down three flights of stairs constantly while in Kuwait, carrying a full battle load, and constantly working in rocks in Iraq, led to his knee pain.  A July 2005 Statement of Medical Examination and Duty Status noted the incurrence of bilateral knee pain in the line of duty.  

VA outpatient treatment reports reflect continuing treatment for bilateral knee pain.  A report from April 2005, two months following the Veteran's period of active duty, noted that he had a history of knee problems, and the veteran reported that his symptoms significantly worsened while he was doing patrols in Iraq and wearing body armor.  He complained of knee pain at that time.  On examination, there was weakness in the right lower extremity associated with knee pain.  

The Veteran was afforded a VA examination in October 2005.  At that time, he complained of right and left knee pain.  The examiner noted that the Veteran underwent arthroscopic surgery prior to deployment, and that the Veteran had a permanent physical profile for degenerative joint disease.  The Veteran stated that his knee pain was worse due to walking up and down three flights of stairs with thirty pounds of body armor.  His knees hurt constantly, made worse by standing more than 10 minutes or walking more than one city block.  Locking and/or giving out was not reported.  On examination, ligaments were intact and neurological testing was negative.  Both knees demonstrated tenderness to palpation, without instability.  His prior diagnosis was confirmed, though the examiner stated that she was unable to find compelling evidence of a superimposed knee on top of his preexisting degenerative joint disease.  No further explanation was provided.  See VA examination report, October 2005.  

In January 2006, the Veteran reported that his knee pain was worse, and that his private orthopedist was considering a knee replacement.  His diagnosis of chronic knee pain with degenerative joint disease was continued.  

A private treatment report from January 2006 noted that the Veteran complained that his duties in Iraq aggravated his bilateral knee disorder considerably.  Although the provider stated in June 2003 that knee replacement would not be considered due to the Veteran's age, it was noted in January 2006 that treatment failure could result in a "total knee."  X-ray evidence from June 2005 again revealed end stage disease, worse on the right, with significant osteoarthritis.

As noted above, the Veteran is competent to report worsening knee pain following his period of active service.  See Washington.  While the October 2005 VA examiner issued a negative etiological opinion in this case, she did not provide a rationale to support her opinion.  Further, evidence of record following that examination may indicate a worsening of the Veteran's disorder.

The Board also notes that pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim, as well as private treatment reports of record which note that the Veteran may require a total knee replacement (not of record at the time of the October 2005 VA examination), the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether his currently-diagnosed degenerative joint disease is etiologically-related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of the Veteran's currently-diagnosed degenerative joint disease of the bilateral knees.  The Veteran's claims folder must be made available to the examiner for review.  The examiner shall specifically note a review of the Veteran's service treatment records, to include multiple inservice reports of knee pain, private treatment reports, to include the statement from the Veteran's provider dated April 13, 2000, which requested that the Veteran be placed on permanent profile, as well as private X-ray reports prior to and subsequent to the Veteran's period of active service, in addition to those private reports dated subsequent to that period, the prior VA examination of record, and the Veteran's competent reports of increased symptomatology, and comment on the significance of such.  

The examiner shall provide an opinion as to the following:

Whether it is at least as likely as not that any current bilateral knee disorder was incurred in, or aggravated by, the Veteran's active duty service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


